Case: 13-40730      Document: 00512694173         Page: 1    Date Filed: 07/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-40730                                  FILED
                                  Summary Calendar                            July 10, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO MADRIGAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-928-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Francisco Madrigal pleaded guilty to possession of more than 1000
kilograms of marijuana with intent to distribute. He was sentenced to 90
months in prison and five years of supervised release. He now appeals the
district court’s denial of his motion to suppress statements he contends were
obtained in violation of his Fifth Amendment right against self-incrimination.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40730     Document: 00512694173     Page: 2   Date Filed: 07/10/2014


                                  No. 13-40730

We conclude that Gonzalez waived his right to appeal the suppression ruling
by entering an unconditional guilty plea.
      A voluntary and unconditional guilty plea waives all nonjurisdictional
defects in the prior proceedings, including the right to raise any further
objections based on a district court’s denial of a motion to suppress. United
States v. Stevens, 487 F.3d 232, 238 (5th Cir. 2007). Although a defendant may
plead guilty conditionally and preserve appeal rights, the plea must be in
writing, must have the consent of the prosecution and approval of the court,
and must explicitly designate the issues being preserved for appeal. FED.
R. CRIM. P. 11(a)(2); United States v. Wise, 179 F.3d 184, 186-87 (5th Cir. 1999).
      The written plea agreement contains no evidence of any reservation of
rights. Further, there is no evidence in the record that Madrigal expressed an
intent to plead guilty conditionally or that the Government and the court did
not oppose such a plea, which might excuse technical noncompliance with Rule
11(a)(2).   See Stevens, 487 F.3d at 238.     Madrigal’s opening brief asserts
without support that his plea was conditional. Even after the issue was raised
by the Government, he did not file a reply brief responding to the Government’s
assertion of waiver.    Further, the record demonstrates that the plea was
voluntary. See id. In light of the foregoing, Madrigal may not appeal the
district court’s suppression ruling. See Wise, 179 F.3d at 187.
      Madrigal’s appeal is entirely without merit, and we dismiss it as
frivolous. See 5TH CIR. R. 42.2. In addition, we caution counsel that misstating
the record regarding Madrigal’s reservation of his right to appeal, pursuing an
appeal despite an unconditional plea, and failing to address that issue in a
reply brief after it was raised by the Government in its brief needlessly wastes
judicial resources and will invite sanctions. See United States v. Gaitan, 171
F.3d 222, 223-24 (5th Cir. 1999) (imposing sanctions for similar conduct).



                                        2
   Case: 13-40730   Document: 00512694173   Page: 3   Date Filed: 07/10/2014


                             No. 13-40730

    APPEAL DISMISSED AS FRIVOLOUS; MOTION TO DISMISS
DENIED AS MOOT; SANCTION WARNING ISSUED.




                                   3